DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 10/19/2021. Claims 1-3, 7, 12 have been amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Specification
The Specification amendments submitted on 10/19/2021 has been accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, “they” in the limitation “heat absorption material that is in a shape of a panel arranged along the at least one flow path such that exhaust gases flow along the panel as they flow along the at least one flow path” is unclear as it is unspecific as to which component “they” is 
Please note that the Examiner suggests the Applicants to limit the claims by reciting “such that the exhaust gases flow along the panel in the at least one flow path,” instead of “such that the exhaust gases flow along the panel as they flow along the at least one flow path,” if this is what the Applicants intend on conveying. 
Claims Analysis
It is noted that claims 1-16 comprises product-by-process claim limitations such as “heat adsorption material reacts with exhaust gases above an activation temperature under heat absorption to give off steam.”  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the component structures are the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  
For purpose of compact prosecution, a panel is defined as a flat or curved component, typically rectangular, that forms or is set into the surface of a door, wall, or ceiling. 

Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Biermann et al., on claims 1-3 are maintained. The rejection is further clarified in view of the Applicant’s amendments.
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Brilmyer et al., on claims 1, 2, 11-13, 15 are maintained. The rejection is further clarified in view of the Applicant’s amendments

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biermann et al. (DE102013222269).
s and (iii) a ventilation opening (58), (b) an inner tank, which (i) is arranged in the external case and (ii) encloses an accommodation space  for accommodating the rechargeable battery (20), at least one flow path (56a, 57, 56) from the accommodation space  to the ventilation opening, wherein the at least one flow path is between the external case and the inner tank, and (d) a heat absorption material (10, 30, 60) that is the in a shape of a panel arranged along the at least one flow path such that the exhaust gases flow along the panel in the one flow path. A specific example of the heat absorption material is a plasterboard ([0042]).
Regarding claim 2, the Biermann reference discloses wherein (a) the at least one flow path runs along at least three external walls of the external case, and (b) the heat absorption material is panel-shaped and is arranged on at least one of the at least three external walls along which the at least one flow path runs (P90, towards the third container wall).  
Regarding claim 3, the Biermann wherein (a) the at least one flow path runs along at least three external walls of the inner tank, and (b) the heat absorption material is panel-shaped and is arranged on external walls of the inner tank along which the at least one flow path runs ( As can be seen in Fig. 1 and 2).  
Regarding claim 15, the Biermann reference discloses the at least one flow path runs along at least four external walls of the external case (40).


Claim(s) 1, 2, 11-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brilmyer et al. (US Publication 2013/0146603).
Regarding claim 1, the Brilmyer et al. reference discloses a rechargeable battery transportation device comprising an external case (10) which comprises (i) a base body which has a filling opening (14), (ii) a cap (13), (iii) a ventilation opening(25) . An inner tank (17) which is arranged in the external case and encloses an accommodation space (air space of 17). At least one flow path (17 and 24 flowing to vent) form the accommodation space to the ventilation opening wherein the at least one flow path is between the external case and the inner tank and a heat adsorption material (18) is in a shape of a panel arranged along at least one flow path such that the exhaust gases flow along. 
Regarding claim 2, the Brilmyer et al. reference discloses the at least one flow path (24) runs along at least three external walls of the external case and the heat absorption material (18) is panel shaped and is arranged on at least one of the at least three external walls along which the at least one flow path runs.
Regarding claim 11, the Brilmyer et al. reference discloses the flow path runs along at least one external wall of the external case and runs across a height difference of at least  one third of a height of the external case, that is, the flow path of the waste gases comprises the space of 17 (wherein gases from any parts of the battery can be expelled) in addition to 24 reaching to vent 25.

Regarding claim 13, the Brilmyer et al. reference discloses the at least one flow path runs along at least four external walls of the external case (Fig. 3 shows at least 3).
Regarding claim 15, the Brilmyer et al. reference discloses the at least one flow path runs along at least four external walls of the external case (Fig. 4, shows at least four walls)

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Brilmyer et al. (US Publication 2013/0146603) in view of McGoff (US Patent 5,038,768), on claims 4-10, 14, 16 are maintained. The rejection has been further modified in view of the Applicant’s amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biermann et al. (DE102013222269) in view of McGoff (US Patent 5,038,768).
	Regarding claims 16, the Biermann et al. reference discloses the claimed invention above and further incorporated herein. The Biermann et al. reference is silent in specifying further comprising granulate arranged along the at least one flow path which contains calcium hydroxide, however, the Biermann et al. reference does disclose to purify exhaust gases. The Mc Goff reference teaches to release filtered gas into the atmosphere after contaminant removal. The filter comprises a calcium hydroxide (Claim 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the filter disclosed by the McGoff reference for contaminant removal of cleaner gas into the atmosphere as disclosed by the McGoff reference for the teachings of the Biermann et al. reference also for removal of containments before released into the atmosphere in order for safety measures.
Claim 4-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brilmyer et al. (US Publication 2013/0146603) in view of McGoff (US Patent 5,038,768).
Regarding claims 4, 14, the Brilmyer et al. reference discloses the claimed invention above and further incorporated herein. The Brilmyer et al. reference is silent in specifying further comprising granulate arranged along the at least one flow path which contains calcium hydroxide, however, the Brilmyer et al. reference does disclose filtering toxic gases into the atmospheric (air). The Mc Goff reference teaches to release 
Regarding claim 5, the McGoff reference also discloses the filter comprises Hopcalite which turns colors indicating that which shows the inability to convert harmful gases. 
Regarding claims 6 and 9, the McGoff reference disclose the second layer of calcium hydroxide or soda lime comprises a 6 mesh size which is between 1.5-5 millimeters.
Regarding claim 7, the McGoff reference discloses the particles of the granulate to be spheres (Figure) and not specifically cylindrical, however, it would have been obvious matter of design choice to change shape of the particles, since such a modification would have involved a mere change in the size, shape of a component. A change in size, shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 (IV))
In the event that the combination does not teach the cylindrical particles with sufficient specificity, it would have been obvious, absent a showing of criticality and unexpected results.

Regarding claim 10, the Mc Goff reference discloses further comprising an activated carbon filter arranged in the flow path (Claim 5).
Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. 
The Applicants argue

    PNG
    media_image1.png
    478
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    136
    530
    media_image2.png
    Greyscale

However, in the Applicants invention, the heat absorption material is plaster, which is the same material used in the Biermann reference. Also, it appears that the claimed invention is the same of the Applicant’s invention. It appears the limitation, “arranged along” and “flowing along” is not equivalent to stating that the exhaust gases are in contact with the heat absorption material and as argued.  Even if the instant invention is vastly different and an improved feature is “heat flow through the heat absorption material panel to the external walls,” these limitation are not claimed. Therefore, the rejection is maintained since the claimed limitation is not novelty in structure as compared to the Biermann reference. 
The Applicant argues, “

    PNG
    media_image3.png
    154
    525
    media_image3.png
    Greyscale
”
 However, the Applicant argues features that are unclaimed and therefore, these arguments are moot. 

	The Applicants argues, “

    PNG
    media_image4.png
    232
    544
    media_image4.png
    Greyscale
”
However, the material is found in claim 1 of the Goff’s invention and thus, would have been indeed obvious when the Goff’s invention teaches filtering gases which is the same requirements for filtering gases taught the both the Biermann and Brilmeyer invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725